Title: To James Madison from Tristram Dalton, 26 May 1814
From: Dalton, Tristram
To: Madison, James


        
          Sir
          Salem May 26th. 1814
        
        Under date of the 23d Ult. I took the liberty of trespassing on your time, respecting my personal concerns. Since that day I have exerted myself to procure Bondsmen as Collector of the Revenue—but in vain. I have informed the Commissioner of the Revenue that I despair finding sureties. In consequence of a Successor’s being appointed, it is my sincere wish that it may not be done under the idea of a removal, but of a resignation.
        Presuming, perhaps too much, upon your many kindnesses, already received, it may be deemed officious to request the favour of my being considered a Candidate for the Post Office in this Town, being informed that a Change will be soon made.
        Through the Post Master General, my name may be presented to you, as I have written to him on the subject.
        The distresses which would follow my being out of Office, I pray, may plead an excuse for naming this Office; for the performance of the duties of it I could procure Sureties immediately, and discharge them with ease to myself. In it, I should feel happy as long as I retain my senses, my heart beating with gratitude while I live for the many instances of real Favour already experienced. With the highest respect I am Sir Your obliged and most obedient Servant
        
          Tristram Dalton
        
      